United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1042
                                   ___________

Joseph Goodman,                      *
                                     *
          Appellant,                 *
                                     * Appeal from the United States
    v.                               * Tax Court.
                                     *
Commissioner of Internal Revenue,    *      [UNPUBLISHED]
                                     *
          Appellee.                  *
                                ___________

                             Submitted: May 7, 2009
                                Filed: May 13, 2009
                                 ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Joseph Goodman appeals the tax court’s1 adverse grant of summary judgment,
holding that the Internal Revenue Service (IRS) could proceed with a collection action
for the 2001 and 2002 tax years. After careful de novo review, see Cox v. Comm’r,
121 F.3d 390, 391 (8th Cir. 1997) (standard of review), we conclude summary
judgment was appropriate for the reasons stated by the tax court, and in making its
decision, the court properly considered documents that were part of the administrative
record, see Fifty Below Sales & Mktg., Inc. v. Comm’r, 497 F.3d 828, 829 (8th Cir.
2007) (concluding the review of a CDP “decision rendered by an appeals officer under

      1
       The Honorable Peter J. Panuthos, United States Tax Court Judge.
[26 U.S.C.] § 6330 is limited to the administrative record before the appeals officer”).
Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                          -2-